Mr. Justice Waterman delivered the opinion of the Court. The question in the court below was: Did appellees comply with their contract % The work was to be completed in a first-class manner. One of appellees testified that he did not say it was a first-class sidewalk; that it was a fair, ordinary walk, such as is being laid in Chicago by thousands. Another .witness for appellees testified that the walk, when finished, appeared to be a good, fair walk, as good as is usually built; in good condition every -way. The clear proponderance of the evidence is that the walk was never completed according to the contract. . The testimony as to the insufficiency of the walk is such that the opposing testimony ivas greatly overcome. The judgment of the Circuit Court is reversed, and the cause remanded.